Title: To George Washington from Brigadier General William Smallwood, 8 April 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] April 8th 1778

Inclosed is a letter, I fancy from Governor Johnson, forwarded by the bearer hereof Mr Burrell who informs me that he left his son about fourteen Months ago with his Brother about 12 Miles above Philada upon the Schuylkill to Learn the Bleaching trade, his Brother having taken refuge with the Enemy Carried his son without his Privity with him & having understood that his brother sent the boy out upon his Business he was taken by some of our parties. Mr Burrell therefore being Anxious to recover his son waits on your Excellency for that purpose should his son be captured as it is represented; my Knowledge of Mr Burrell & his Attachment to the Liberty and Interests of America and his having had two sons in our service induces me to recommend him as a proper person to extend this Indulgence to, as I am Conscious it was by no act of his, or perhaps of his sons, that he went to the Enemy.
As a General Exchange of Prisoners is like to take place, allow me to solicite you in behalf of Lieuts. Dent, Wright, Muse, & Praul Officers of my old Regt taken on long Island the 27th of August 1776, who have remain’d ever since in Captivity, tho’ Numbers of like rank taken long after that period have been exchang’d, they were good Officers & Merritted a better fate & therefore hope your Excellency will order them to be included in the first exchange, Nothing new here at present. I

wou’d beg leave to Submit the Expediency of the removal of the stores & forrage in the Peninsula below this, as Speedy as Possible, the Superintendant Colo. Hollingsworth is distress’d for Waggons &ca but it is not in my power to Aid him with Consistency &c. I have the Honor to be Dr sir Your very Obdt Hble servt

W. Smallwood

